314 S.W.2d 589 (1958)
Jose H. CORTEZ, Appellant,
v.
The STATE of Texas, Appellee.
No. 29767.
Court of Criminal Appeals of Texas.
June 18, 1958.
*590 Werner A. Gohmert, Alice, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
The offense is passing as true a forged instrument, with two prior convictions of felonies less than capital alleged for enhancement under Article 63, Vernon's Ann. P.C.; the punishment, life.
The State, through her district attorney, confesses error, and we agree. The indictments in the prior convictions were not introduced in evidence, and there is an absence of any showing that each of the prior convictions was subsequent in point of time to the commission of the prior offenses. Wood v. State, Tex.Cr.App., 311 S.W.2d 409, and Simpson v. State, 155 Tex. Crim. 228, 233 S.W.2d 584.
The judgment is reversed and the cause remanded.